Citation Nr: 9912155	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for a foot disorder.  

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The appellant's verified service consists of active duty for 
training with the Army National Guard from May 6, 1958, to 
November 1, 1958, and was affiliated with various reserve 
units until May 1961.  Other periods of active duty for 
training were from July 19 to August 2, 1958, from May 2 to 
May 4, 1959, and from June 18 to July 2, 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at San Diego, California.  
When this case was before the Board in July 1996, the Board 
held that a rating decision of August 1984 that denied 
service connection for foot and back disorders had not become 
final in the absence of adequate documentation of notice to 
the appellant; thus, the Board found that a notice of 
disagreement received in June 1993 was timely.  The case was 
remanded for additional development of the evidence and a 
decision on the merits, de novo.  

The purpose of the remand has been met, and the case has been 
returned for further appellate review.  


FINDING OF FACT

There is no competent evidence of a nexus between any current 
foot or back disorder and any in-service disease or injury.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a foot disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

No service medical records have been found in this case.  The 
RO has requested such records from the National Personnel 
Records Center, the California Office of the Adjutant 
General, the California Army National Guard, and the Surgeon 
General's Office.  The search for such records has been 
unsuccessful.  

Copies of numerous private medical records are on file, 
having been received in 1982 and subsequently.  Generally, 
they will be reported in chronological order, according to 
the date of the record, with notation of the date of receipt 
where deemed relevant.

A report dated in October 1976 shows that the appellant was 
examined by T. G. Lawrence, Jr., M.D., for Social Security 
disability purposes.  The appellant reportedly had had back 
pain and aching of the feet for the previous six months.  
Medical history was recorded of an operation on his left foot 
with removal of a bone fragment seven years previously.  The 
musculoskeletal system was shown to be normal except for 
diffuse tenderness over the back, sacrum, and lower limbs, 
especially the feet diffusely.  X-rays dated in November 1976 
revealed that the lumbosacral spine and right foot were 
entirely negative.  There was evidence of operative resection 
of the distal end of the left fourth metatarsal bone.  The 
only diagnosis Dr. Lawrence reportedly could reach was 
subjective myalgia.  

In January 1977, Dr. Saul Goldston, a podiatrist, reported 
that the appellant would be partially incapacitated through 
March 1977 because of foot surgery.  

In March 1977, Merritt S. Matthews, M.D., reported to the 
Disability Evaluation Branch of the California Department of 
Health, that he had first seen the appellant in February 
1976.  Medical history was that the appellant sustained 
injuries to the tops of his feet in January 1976, when a 
heavy aircraft part fell and landed on his feet.  X-rays of 
the feet taken at Grossmont Hospital later in January 1976 
reportedly were negative for fractures.  Subsequent X-rays 
showed a resected fourth metatarsal head of the left foot 
described as due to old injury.  The appellant also 
complained of low back pain but the examination had been 
negative.  He denied any difficulty with his feet prior to 
January 1976.  Postoperative surgical excision of the head 
and neck of the fourth left metatarsal and slight 
metatarsalgia of both feet were diagnosed.  

In April 1977, David N. Dodd, D.C., reported that he saw the 
appellant in May 1976 after the appellant slipped and fell in 
a market in April 1976 and injured his neck and lower back.  
History prior to this fall was noted as a right foot on-the-
job injury that had resulted in walking difficulty.  He 
walked with a cane possibly due to the need for support since 
surgery to the left foot in 1976.   X-rays revealed spina 
bifida occulta of the first sacral segment with no fracture 
or osseous pathology otherwise of the spine.  The diagnoses 
were cervical spine sprain with soft tissue injuries and 
lumbosacral sprain with paravertebral muscle spasms and 
radiculitis from the April 1976 fall.  

In October 1977, Joseph H. Zook, D.C., reported that the 
appellant was first seen in September 1976 after his April 
1976 injuries.  Cervical radiculitis with myofascitis and 
lumbosacral strain with radiculitis and multiple vertebral 
subluxations were diagnosed.  

In a February 1978 letter to another physician (apparently a 
psychiatrist), Dean L. Towle, M.D., noted that the appellant 
was an extremely poor historian and that at issue were three 
injuries: The first was to the feet in January 1976; the 
second to the head and back in March 1976, after which he had 
back pain and falling out spells; and the last was in April 
1976 when he fell in a market striking, in part, his low 
back.  Dr. Towle was of the impression that the appellant had 
a histrionic personality. 

In an April 1978 letter Dr. Towle reviewed the appellant's 
medical history and summarized various items of 
correspondence regarding the appellant's medical condition 
that date back to 1976.  Dr. Towle noted that a Dr. Hummel, a 
chiropractor who first saw the appellant right after the 
March 1976 slip and fall injury, found that his original X-
rays showed scoliosis, rotation of the vertebrae, wedging of 
the vertebrae, and pelvic tilt and rotation.  Dr. Towle noted 
that, in a letter dated in April 1976, William S. Mowrey, 
M.D., related that that the appellant was injured in January 
1976 when a large metal box fell off a shelf onto his feet, 
in the course of his job as a janitor.  Weakness of the feet, 
bilaterally, was felt to be "voluntary."  In May 1976, 
Eugene A. Noskin, M.D., reported that the appellant's absent 
head of the left fourth metatarsal had been longstanding.  
The pertinent diagnoses given by Dr. Towle were nearly cured 
sprain and strain of the lumbosacral spine and healed, 
postoperative status, amputation of the head of the fourth 
metatarsal bone of the left foot.  There is no reference to 
the appellant's military service, including any service-
related injury, in Dr. Towle's lengthy letter.  

An April 1978 report from University Hospital shows that the 
appellant had slipped and struck the back of his head on 
steps when he stepped on a banana peel.  His complaints 
included back pain.  X-rays showed that the lumbar and 
thoracic spine was normal.

In a December 1978 report, D. Barron, M.D., reported that the 
appellant had been referred, in part, for evaluation of 
possible exaggeration of symptoms.  After psychological 
testing and two interviews, the final diagnoses included 
malingering.

An award decision for Social Security disability benefits in 
February 1979 reflects that the appellant had had foot, back 
and head pain since January 1976.  It was stated that 
examinations by various physicians did not show any 
significant physical abnormalities, orthopedic deformity, 
limitation of motion, muscle atrophy, or weakness which would 
impose physical limitations on his activities.  He reportedly 
had had normal musculoskeletal examinations and X-rays.  As 
for physical impairment, an Administrative Law Judge was of 
the opinion that the evidence substantiated a conclusion that 
the claimant retained the residual functional capacity to 
perform any type of work related activity which he chose.  
The appellant's pain was not believed to be severe or 
incapacitating in the absence of any significant medically 
determinable impairment. 

A July 1984 statement from J. Averna, D.P.M, indicates that 
the appellant had undergone major bone surgery on his left 
foot in 1976.  The appellant was currently suffering from 
severe pain in both feet and legs, and ambulated full time 
with a cane.  His pain symptoms were deemed mainly caused by 
severe vascular arterial insufficiency of both lower 
extremities.  

In May 1985, Barry L. Lewis, M.D., a radiologist, reported 
that X-rays of the lumbosacral spine and pelvis were normal.  

The appellant was seen at Paradise Valley Hospital in 
February 1988 for complaints of back and neck pain that had 
been continuous since he reportedly had been beaten in July 
1987.  His medical history was noted to be positive for 
arthritis.  The diagnoses included acute back pain.  

In July 1988, Joseph M. Thompson, M.D., a radiologist, 
reported that lumbar spine X-rays showed minimal spurring 
throughout the lumbar spine.  Mild degenerative changes of 
the lumbar spine was the impression.  

In November 1990, C. D. Lee, M.D., reported that lumbar spine 
X-rays showed moderate degenerative spurs in the vertebral 
bodies and mild scoliosis.  There possibly was L5-S1 disc 
space narrowing.  The impression was mild degenerative 
changes.  Right ankle X-rays showed large Achilles and 
plantar calcaneal spurs and tibial spurs at the medial 
malleolus.  The impression was spurs at the medial malleolus 
and calcaneus.  

In December 1992, Dr. Averna reported that the appellant 
underwent a partial ostectomy surgical procedure on his foot 
in the late 1960's.  The ostectomy was performed on a 
metatarsal.  

On December 9, 1992, the RO received from the appellant 
copies of numerous documents prepared and/or signed by V. 
Wyatt, M.D., including medical records and disability 
insurance forms.  In combination, those documents indicate 
that the appellant had been treated by Dr. Wyatt since 1979 
for multiple conditions including a back disorder and that 
the appellant had had accidents in January 1978 and June 
1979.  In a statement of May 1988 to an attorney, Dr. Wyatt 
reported that the appellant had been a patient of his 
"office" for over 10 years and that his medical problems 
included low back syndrome.  Also among the documents 
received is a California Social Services form, designated DFA 
440 (5/78), which indicates that the appellant had a chronic 
low back disorder and other medical problems.  The form was 
signed by the appellant and by Dr. Wyatt, each on 
"6/18/84."  Another copy of the form was subsequently 
received; it has been altered to reflect that the appellant 
signed it on "10/28/59" and that Dr. Wyatt signed it on 
"4/19/61."  

The appellant had a personal hearing before a hearing officer 
at the RO in June 1994.  He testified that he sustained 
bilateral foot injuries during active duty for training from 
carrying a pack weighing 70 or 80 pounds and his feet swelled 
and developed knots.  When he went to a doctor for painful 
feet he reportedly needed foot surgery for the knots.  His 
back was also described as hurting.  Transcript (T.) at page 
2 (2).  He testified that he did not get any treatment for 
his feet during drill weekends with the Reserve or National 
Guard.  Dr. Averna reportedly had advised him that he needed 
foot surgery during active duty for training.  T. at 4.  He 
testified that he had foot surgery in the early 1960's.  He 
recalled seeing Dr. Wyatt for his back in the early 1960's, 
as well.  T. at 6.  He testified that before the postservice 
foot and back injuries from dropping a heavy weight on his 
feet and from falls, he had had back and foot problems during 
active duty for training, in 1959 and 1960. He testified that 
his foot and back problems developed during his six months of 
active duty for training as the result of road marching, pack 
carrying and physical training.  T. at 8.  

A statement was received in September 1996 from Dr. Averna.  
This statement is on VA Form 21-4142 (JF) (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs).  Dates of treatment claimed by the appellant were 
listed as "1960-62" and the condition was left foot 
surgery.  Dr. Averna wrote that the appellant underwent major 
bone surgery on a metatarsal bone of his left foot about 25 
years ago.  This form was sent directly to the RO by the 
doctor.  In 1998 the appellant submitted a photocopy of the 
form as completed by Dr. Averna; however, the "25" years 
ago was altered to read "35." 

Legal Criteria

The threshold question to be answered in the appellant's 
appeal is whether he has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a 
claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the appellant in the development of his claim.  38 U.S.C.A. § 
5107, Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must be 
competent (medical) evidence that the appellant currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  There must also be either lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service.  The appellant must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the appellant's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. 3.303 (1998).  

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b) (1998).  Then, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).  

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  In that regard, the Board further notes that 
the Court has recently held that a claim based on chronicity 
may be well-grounded if 1) the chronic condition is observed 
during service, 2) continuity of symptomatology is 
demonstrated thereafter and 3) competent evidence relates the 
present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Although a layperson is 
competent to testify as to observable symptoms, a layperson 
is not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  See also Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  

A chronic disease need not be diagnosed during the 
presumptive period under 38 C.F.R. § 3.307(c), but, if not, 
there must then be shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  In that same light, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. 
§3.303(d).  

Each disorder for which an appellant seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

As is noted supra, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C. § 101(24); 
38 C.F.R. § 3.6(a), (d) (1998).  




Regulations define active duty for training as "[f]ull-time 
duty in the Armed Forces performed by Reserves for training 
purposes" and define inactive duty for training as "duty 
(other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law."  See 38 C.F.R. § 3.6(c), (d).  Mere reserve duty is 
not active service.  See Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  


Analysis

As a preliminary matter, the Board observes that the 
appellant's service medical records are unavailable, 
presumably having been destroyed by fire at the NPRC facility 
in St. Louis, Missouri.  The Board is aware that the VA's 
statutory duty to assist in the development of facts 
pertinent to the appellant's claim, including the obligation 
to search for alternate medical records, is heightened in 
cases in which the service medical records have been 
destroyed.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  To 
that end, the claims file reveals that the RO and the NPRC 
have made several attempts to search alternate record 
sources.  Such searches resulted in the association with the 
record of personnel records showing the appellant's duty 
assignments and periods of active duty for training.  No 
reports from the Surgeon General's Office were identified.  
The RO has also attempted to assist the appellant in 
requesting information from the available sources he has 
provided, to include contacting the California National Guard 
for relevant information, without success.  Based on the 
facts of this case, the Board finds that any duty to assist 
the appellant in the completion of his claim has been filled 
and that further remand would not be productive.  Id; see 
also 38 U.S.C.A. 5103(a).  

In determining whether a claim is well grounded, the Board 
must presume the truthfulness of the evidence, "except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet.App. 19 (1993).  

The earliest medical evidence of any pertinent disability is 
a photocopy of a State of California form, which purports to 
have been signed by the appellant in October 1959 and by Dr. 
Wyatt in April 1961, noting, in part, that the appellant had 
a chronic low back disorder.  This document on its face is 
incredible, since the form itself bears the pre-printed date 
"5/78" indicating that it became available in May 1978.  
(Additionally, it has been obviously altered.)  Thus, as it 
was impossible for the form to have been signed by the 
appellant or Dr. Wyatt prior to May 1978, when it came into 
existence, the document is inherently incredible, is not 
afforded the presumption of credibility, and warrants no 
consideration.  Another copy of the form was signed by both 
the appellant and Dr. Wyatt on June 18, 1984; that document 
is accorded the presumption of credibility.  Also of record 
is VA Form 21-4142 (JF) completed and signed by Dr. Averna, 
the original of which was submitted to the RO by Dr. Averna's 
office in September 1996.  That form contains a statement by 
Dr. Averna that the appellant had undergone left foot surgery 
about 25 years earlier.  In 1998, the appellant submitted a 
photocopy of the document that had been altered to show foot 
surgery 35 years earlier.  In view of altered, incredible 
State of California form described above, the Board finds 
that the presumption of credibility does not attach to the 
copy of VA Form 21-4142 (JF) which also has been altered.  
Thus, there is no medical evidence of either a left foot or 
back disability during or in relative proximity to service.   

The appellant's statements regarding foot and back 
disabilities resulting from incidents of active duty for 
training, including in-service marching and pack-carrying, 
are not competent evidence that any current back or left foot 
disability is related to service.  The appellant is not shown 
to be qualified to determine the etiology of such 
disabilities.  See Espiritu.  





The competent evidence reflects that when a Social Security 
decision was rendered in October 1976 the medical evidence 
showed that back and foot pain had been ongoing for 6 months, 
long after the appellant's last period of active duty for 
training.  Even then, only subjective myalgia was diagnosed.  
X-rays at that time were normal for the lumbosacral spine and 
right foot.  Only postoperative changes were seen in the left 
foot, related to surgery performed by Dr. Averna in about the 
late 1960's, following the termination of active duty for 
training in 1961.  Dr. Averna did not specify any cause for 
the left foot surgery that coincided with or was otherwise 
related to the appellant's active duty for training.  There 
has been no medical evidence or opinion linking a disability 
of either foot to any inservice disease or injury.  The 
appellant was not shown to have any right foot problems until 
an on-the-job injury first reported in the mid-1970s.  

There is no competent evidence of a lumbosacral spine 
disability until the 1976 accident.  The first medical 
indication of degenerative changes of the lumbar spine was by 
X-ray in July 1988 showing minimal spurring.  This was 
decades following active duty for training.  No back disorder 
or abnormality has been linked in any way with service by any 
medical professional.  

The appellant's sworn testimony concerning inservice back 
pain and foot pain, swelling and knots, is uncorroborated by 
any clinical evidence.  However, even assuming that he did 
have such problems in service, he is not qualified to provide 
a medical opinion as to their relationship, if any, to a 
current disability.  Espiritu.

Since the appellant is not competent to provide the needed 
medical evidence of a nexus between current back or foot 
disabilities and inservice disease or injury, and the 
requisite medical evidence or opinion of such a nexus has not 
been submitted, the claims in this case are not well grounded 
and must be denied.  



ORDER

The appellant not having submitted a well-grounded claim, 
service connection for a bilateral foot disorder is denied.  

The appellant not having submitted a well-grounded claim, 
service connection for a back disorder, to include a neck 
disorder, is denied.  




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

